ROBERT P. SMITH, Jr., Judge,
specially concurring:
In my opinion the totality of the circumstances gave rise to a well-founded suspicion that the pickup truck occupied by appellants Stronach, Dunlap, and McCann carried marijuana. The officers were therefore justified in stopping the truck for investigation. Suspicious as the circumstances were, however, no marijuana had been detected by sight or smell, and there was no probable cause for the warrantless search of the locked compartment in which the marijuana was found. I therefore agree that the motion to suppress of appel*408lants Stronach, Dunlap, and McCann, should have been granted; and that, absent other evidence of their guilt, that they must now be discharged. I agree also to affirming the convictions of appellants Laurich and Currie.